GARRARD, Judge,
dissenting.
I agree that the evidence was sufficient to establish delinquency in that J.M. committed acts which would constitute theft and criminal trespass if committed by an adult.
*1334However, I vigorously dissent to reversal concerning the advisement to J.M. of his rights. If J.M. had entered a guilty plea, the record before us would be insufficient to determine that the plea was knowingly, intelligently and voluntarily entered. That, however, is not what happened.
When the court began to address J.M. and his mother concerning his rights and asked if J.M. wanted an attorney, J.M. responded that he did. The court then appointed a public defender and in due course the case went to hearing with the public defender representing J.M. No contention has been raised that the public defender failed to provide proper assistance of counsel. J.M. has not, and cannot, establish that he was harmed in any manner by the court’s failure to secure his signature on the rights form.
The judgment of the trial court should be affirmed.